DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 02/17/2022, Claim 1 is amended and Claim 3 is cancelled.  The currently pending and allowed claims are Claims 1, 2 and 4-14.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Lin, Alauzun and the newly-found ZHANG and FEDOROVA references, the close prior arts of record, composites comprising boron nitride (BN) and a polymeric matrix are well-known.  ZHANG discloses a foam with BN and a polymer but fails to teach the claimed BN lining the open foam cavities. FEDOROVA disclose a BN/polymer foam but fails to teach the BN overlapping layers/sheets completely lining the cavities. None of the prior art of record including Lin, Alauzun, ZHANG and FEDOROVA provides sufficient suggestion or motivation to arrive at a composite with the specific structural features of the open pore foam, the BN completely lining the pore cavities and the overlapping BN sheets/layers forming a continuous film layer as required in the present claims.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a composite with the specific BN and polymer components and the specific structural features in the manner as those recited the present claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764